Citation Nr: 1535614	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-42 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

3.  Entitlement to service connection for left hip avascular necrosis.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1967 to May 1983.  He served two tours as a lineman in the Republic of Vietnam with signal battalions, and was stationed in Vietnam during the January 1968 Tet Offensive.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was certified to the Board by the Atlanta, Georgia RO.  

The Veteran was denied entitlement to service connection for PTSD in rating decisions in December 2003, January 2004, March 2004, and November 2004. The November 2004 rating decision went unappealed and became final.  38 U.S.C.A. § 7105 (West 2014).  The Veteran filed to reopen the claim in May 2006.  Rating decisions in September and December 2006 reopened but denied the claim.  The Veteran submitted statements in December 2006 and April 2007 that could have been interpreted as a notice of disagreement.  Instead, a rating decision in June 2007 declined to reopen the claim.  The Veteran filed a notice of disagreement the same month.  A rating decision from November 2007 reopened the claim but denied entitlement to service connection on the merits.  This rating decision also denied the claim of entitlement to service connection for left hip avascular necrosis.  The Veteran filed another notice of disagreement in January 2008.  VA issued a statement of the case in October 2009 and the Veteran perfected his claim with a VA-9 Form the same month.  Because the Veteran filed documents that could be interpreted as a notice of disagreement in December 2006 and April 2006, the Board is of the opinion that his PTSD claim has been continuously pending since he filed to reopen in May 2006.  

The Veteran was afforded a videoconference hearing before the undersigned in May 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The issue of entitlement to service connection for left hip avascular necrosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for posttraumatic stress disorder was denied in a November 2004 rating decision.  The Veteran was provided with notice and apprised of his appellate rights but did not timely disagree.  

2.  The evidence regarding PTSD added to the record since the November 2004 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection.  

3.  The preponderance of the evidence shows it is as likely as not the Veteran incurred PTSD while in service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  

2.  The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for PTSD, further discussion of VA's compliance with the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

New and Material Evidence

VA denied entitlement to service connection for PTSD in a November 2004 rating decision, finding that the Veteran's stressors were not verified.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the November 2004 rating decision includes evidence that is both new and material to the claim.  38 C.F.R. § 3.156.  For example, the Veteran submitted written statements and hearing testimony regarding his fear of hostile military activity.  VA also received a May 2015 VA outpatient treatment opinion from a psychiatrist which diagnosed PTSD as due to his experiences in Vietnam, including combat.  This new evidence addresses the reason for the previous denial; that is the need for corroborating evidence of a stressor.  While this opinion does not corroborate the stressor, lay statements along with confirming VA psychiatrist or psychologist opinions are sufficient to reopen the claim.  The credibility of this evidence must be presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

Service Connection for an Acquired Psychiatric Disorder, to include PTSD

Generally, to be granted entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a).

If a stressor claimed by a combat veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

Here, the Veteran has submitted written statements and given testimony at his May 2015 hearing that he was in fear of hostile military activity during his service in Vietnam.  The Veteran gave specific examples such as falling off a pole while his locale was under attack, taking small arms fire while on guard duty, and being stranded alone on a barge while taking small arms fire.  In November 2002, Dr, J.W.A., a VA psychologist, determined that the Veteran met the DSM-IV criteria for PTSD secondary to his "combat" experiences.  The examiner specifically noted the barge incident, among others.  The Veteran scored 43 on the short Mississippi scale, consistent with combat-related PTSD.  He was moderately depressed, had some strong but brief suicidal ideation without intent or plan, and recent problems with aggression.  In May 2015, Dr. D.B.S., a VA psychiatrist, agreed with this diagnosis and that the Veteran suffered PTSD due to combat.  Symptoms of nightmares and intrusive daytime thoughts were noted.  

The Veteran also submitted a buddy statement in May 2015 which noted that their base was attacked during their Vietnam service.  

Here, the Veteran has given descriptions of his stressors due to fear of hostile military activity.  VA providers, including a psychologist and psychiatrist have each confirmed that the stressors are adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  There is no evidence to the contrary, and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Therefore, the Board grants entitlement to service connection for PTSD.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for PTSD is granted. 


REMAND

The Veteran claims entitlement to service connection for a left hip disability.  He was diagnosed with left hip avascular necrosis during treatment, but his examinations do not mention this disability.  In a June 2012 letter the Veteran's treating physician reported a diagnosis of hip arthralgia and aseptic bony necrosis and stated that these were secondary to his knee, but gave no rationale.  The same examiner issued a similar letter in August 2012, except this letter did not mention necrosis.  In August 2013, a VA examiner diagnosed a bilateral hip strain and osteoarthritis status post hip replacement.  The examiner opined that the left hip condition was secondary to the Veteran's service-connected left knee.  

Unfortunately, these opinions either lack sufficient rationale or are too vague regarding which disability is being discussed.  On remand, the Veteran should be afforded a new examination and opinion which specifically addresses the etiology of any left hip disorder to include avascular necrosis.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the Veteran should be afforded a VA examination and opinion to address the nature and etiology of any diagnosed left hip disorder to include avascular necrosis.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that a left hip disorder to include avascular necrosis is related to the appellant's active service, or to another service-connected disability such as right hip osteoarthritis or left knee degenerative arthritis, taking into account and commenting on his lay statements regarding his fall in service and current symptoms.  If a left hip disorder is not caused by a service connected disorder, the examiner must address whether it is at least as likely as not that a left hip disorder is permanently aggravated by any service connected disorder or combination of service connected disorders.  All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


